DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2014/0284542) in view of Ito (US 2010/0078615).
Regarding claim 11, Matsuo discloses, in FIG. 2C and in related text, a memory device, comprising: 
a bottom electrode (21) with a first stress and a top electrode (22) with a second stress, wherein the top electrode is located over the bottom electrode, and overlapped with the bottom electrode; and 
a resistance variable layer (22), sandwiched between the bottom electrode and the top electrode, and subjected to a compressive strain in corresponding to the first stress of the bottom electrode and the second stress of the top electrode, wherein the bottom electrode applies a first stress field toward the resistance variable layer and the top electrode applies a second stress field toward the resistance variable layer (see Matsuo, [0051]: since the resistance variable layer is connected to the top electrode and the bottom electrode, the stress fields from the top and bottom electrodes are applied toward the resistive variable layer like shear stress).
Matsuo does not explicitly disclose formed in a back-end-of-line (BEOL) structure over a semiconductor substrate.
Ito teaches formed in a back-end-of-line (BEOL) structure (122, 123) over a semiconductor substrate (see Ito, FIG. 17, [0120], [0123]).
Matsuo and Ito are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Matsuo with the features of Ito because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matsuo to include formed in a back-end-of-line (BEOL) structure over a semiconductor substrate, as taught by Ito, in order to connect variable resistance elements to a transistor in a silicon substrate (see Ito, [0119]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2010/0078615) in view of Matsuo (US 2014/0284542).
Regarding claim 11, Ito discloses, in FIG. 17 and in related text, a memory device, comprising: 
a bottom electrode (102) and a top electrode (106), formed in a back-end-of-line (BEOL) structure (122, 123) over a semiconductor substrate, wherein the top electrode is located over the bottom electrode, and overlapped with the bottom electrode; and 
a resistance variable layer (101), sandwiched between the bottom electrode and the top electrode (see Ito, [0120]-[0123]).
Ito does not explicitly disclose a bottom electrode with a first stress and a top electrode with a second stress, a resistance variable layer subjected to a compressive strain in corresponding to the first stress of the bottom electrode and the second stress of the top electrode, wherein the bottom electrode applies a first stress field toward the resistance variable layer and the top electrode applies a second stress field toward the resistance variable layer.
Matsuo teaches a bottom electrode (21) with a first stress and a top electrode (22) with a second stress, a resistance variable layer (20) subjected to a compressive strain in corresponding to the first stress of the bottom electrode and the second stress of the top electrode, wherein the bottom electrode applies a first stress field toward the resistance variable layer and the top electrode applies a second stress field toward the resistance variable layer (see Matsuo, FIG. 2C, [0051]: since the resistance variable layer is connected to the top electrode and the bottom electrode, the stress fields from the top and bottom electrodes are applied toward the resistive variable layer like shear stress).
Ito and Matsuo are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ito with the features of Matsuo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ito to include a bottom electrode with a first stress and a top electrode with a second stress, a resistance variable layer subjected to a compressive strain in corresponding to the first stress of the bottom electrode and the second stress of the top electrode, wherein the bottom electrode applies a first stress field toward the resistance variable layer and the top electrode applies a second stress field toward the resistance variable layer, as taught by Matsuo, in order to stably store data memory state (see Matsuo, [0041]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Matsuo, and further in view of Xu (US 2011/0278529).
Regarding claim 12, Ito in view of Matsuo teaches the device of claim 11.
Ito discloses a protection layer (118), covering sidewalls of the top electrode, the resistance variable layer and the bottom electrode (see Ito, FIG. 17, [0122]).
Ito does not explicitly discloses the protection layer is a stress layer. Ito does not explicitly disclose a stress layer, formed with a third stress.
Xu teaches a stress layer (206), formed with a third stress (see Xu, FIG. 3B, [0061]-[0062]).
Ito and Xu are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ito with the features of Xu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ito to include a stress layer, formed with a third stress, as taught by Xu, in order to increase effective resistance of the switching material (see Xu, [0130]).
Regarding claim 13, Ito in view of Matsuo, and further in view of Xu teaches the device of claim 12.
Xu teaches wherein the resistance variable layer is further subjected to a compressive strain in corresponding to the third stress of the stressed layer (see Xu, [0061]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 12.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, Kajiyama (US 2012/0217594), discloses a memory device, comprising: a device substrate; a bottom electrode, disposed on the device substrate; a resistance variable layer, disposed on the bottom electrode; and a top electrode, disposed on the resistance variable layer, wherein the bottom electrode is formed with a compressive stress, and the top electrode is formed with a tensile stress (see Kajiyama, FIGS. 2 and 11, [0024]-[0027], [0061]-[0062]). The prior art of records, individually or in combination, do not disclose nor teach “wherein the bottom electrode is formed with a tensile stress, and the top electrode is formed with a compressive stress” in combination with other limitations as recited in claim 1.

Response to Arguments
Applicant's arguments filed on 05/05/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, pages 5 to 7, Applicant argues that Matsuo fails to disclose or teach the limitation “wherein the bottom electrode applies a first stress field toward the resistance variable layer and the top electrode applies a second stress field toward the resistance variable layer” of amended claim 11. Applicant argues that in Matsuo, the stress fields of top and bottom electrodes are parallel to the variable resistance layer, thus does not disclose or teach the above limitation. 
In response, the Office notes since the resistance variable layer is connected to the top electrode and the bottom electrode in Matsuo, the stress fields from the top and bottom electrodes are applied toward the resistive variable layer like shear stress. Applicant appeared to argue that the stress field is in a direction perpendicular to the interface between the top electrode and the variable resistance layer, and to the interface between the bottom electrode and the variable resistance layer. However, such feature is not recited by amended claim 11. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811